DETAILED ACTION
This action is responsive to the application filed 4/20/21.
Claims 12, 14 and 17-18 are withdrawn from consideration due to a restriction/election requirement. 
Claims 1-2, 4-5, 7, 8/1-11/1, 13/1-16/1, 8/4-10/4, 11/4 and 13/4 are rejected.
Claims 3, 6, 8/3-11/3, 13/3, 15/3-16/3, 15/4-16/4 are objected to for being dependent on rejected base claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/21.
Additionally claim 12 is withdrawn by the examiner as being directed to a non-elected species. For instance, claim 12 recites ‘a spot size of 100-500 microns’, which . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/481,124 (‘124) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. For instance the application fails to provide adequate support for the limitation ‘providing a plurality of energy emitters formed into an array’. Therefore, claim 1 and its dependents at best have a filing date of 3/13/2013, which is the filing date of 13/798523.
The disclosure of the prior-filed application, Application Nos. ‘124, 13/798,523 (‘523), 14/607,959 (‘959), and 14/921,890 (‘890) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For instance, these application fail to provide adequate support for an embodiment in which the treatment energy is radio frequency energy. Therefore, claims 14-16, at best have a filing date of 10/26/15, which is the filing date of 14/922885
The disclosure of the prior-filed application, Application Nos. ‘124, ‘523, ‘959, ‘890, 14/922,885 (‘885), 15/178,842 (‘842), 15214,726 (‘726) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For instance, these application fail to provide adequate support for the limitation ‘wherein during an interval of time, comprising less than one second, between applications of energy applied to a first area of the target tissue, applying treatment energy to a second area of the target tissue sufficiently spaced apart from the first area of the target tissue to avoid thermal tissue damage of the target tissue’. Therefore, claim 4 and its dependents, at best have a filing date of 8/9/2016, which is the filing date of 15/232320. 
The disclosure of the prior-filed application, Application Nos. ‘124, ‘523, ‘959, ‘890, ‘885, ‘842, ‘726, 15/232/320 (‘320), 15/460,821 (‘821) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For instance, these application fail to provide support for the subject matter of claim 3. Therefore, at best claim 3 and its dependents have a filing date of 3/12/18, which is the filing date of 15/918487. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misic et al. (US 20080086050).
Regarding claim 1, Misic teaches a process for heat treating biological tissue (Par. 3, ‘The systems, methods and devices of the present invention allow the precise delivery of energy to targeted tissue identified in MR images in order to heat that tissue to a temperature between 40-42 °C.’), comprising the steps of: providing a plurality of energy emitters formed into an array; generating treatment energy from the plurality of emitters (Par. 7, ‘one or more RF antennae that are inserted into a patient's body cavity or applied to the patient's body to transmit RF energy and cause thermal heating into .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8/1-11/1 and 13/1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunleavy et al. (US 20140074191, “Dunleavy”) in view of Manstein et al. (US 20050222555, “Manstein”).
Note that Dunleavy claims the benefit of earlier filed provisional applications with filing dates prior to 3/13/13 which is the earliest possible filing date of claim 1 as discussed above. 
Regarding claim 1, Dunleavy teaches a process for heat treating biological tissue (Par. 2, ‘methods for treating dermatological imperfections, and more specifically, to 
Dunleavy fails to teach that the energy source comprises a plurality of energy emitters formed into an array.
Manstein teaches an analogous optical device (Abstract) that can be used to stimulate heat shock proteins (Par. 68, ‘In one embodiment, EMR parameters may be adjusted such that the temperature of the tissue damaged in the micro-lines is raised sufficiently to stimulate the release of cytokines, heat shock proteins, and other wound healing factors, without stimulating necrotic cell death’) and which comprises multiple 
In view of Manstein, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Dunleavy by providing a plurality of energy emitters in an array in the manner described by Manstein, in order to provide more uniform energy delivery to the tissue over a larger treatment area, as taught by Manstein.
Regarding claim 2, Dunleavy, as modified, further teaches wherein the selected energy and application parameters comprise tissue application spot size or area (Par. 112, ‘A treatment spot size delivered by the OSDS 7 will be sized according to optical output power capabilities of the optical energy source 8.’), average power or average power density (Par. 112, which discusses various power density considerations), and exposure duration (Fig. 7).
Regarding 8/1, Dunleavy, as modified, further teaches wherein the treatment energy raises the target tissue to up to eleven degrees Celsius at least during application of the pulsed treatment energy thereto (Par. 75, ‘non-injurying treatments are provided by targeting therapeutic temperatures of generating HSPs of 39 °C. or higher and below the typical thermal pain threshold of about 45 °C.’).
Regarding claim 9/1, Dunleavy, as modified, further teaches wherein the average target tissue temperature is maintained at six degrees Celsius or less over several minutes (Par. 114 and fig. 5, considering that the temperature rise can be less than a 6°C increase, it is apparent that the average temperature of over several minutes would be less than 6°C).
Regarding claim 10/1, Dunleavy, as modified, further teaches wherein the average target tissue temperature is maintained at one degree Celsius or less over several minutes (Par. 114 and fig. 5, considering that temperature rise is only disclosed to last on the order of seconds is shown to quickly revert to baseline, it is clear that the average temperature over minutes would be less than 1°C).
Regarding claim 11/1, Dunleavy, as modified, further teaches wherein the applying step comprises the step of stimulating heat shock protein activation in the target tissue (Par. 7, ‘while inducing an expression of heat shock proteins (HSPs)’).
Regarding claim 13, Dunleavy, as modified, further teaches wherein the treatment energy comprises light energy, radio frequency energy, microwave energy or ultrasound energy (Fig. 1, optical energy source 8).
Claims 15/1-16/1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misic.
Regarding claims 15/1 and 16/1, Misic teaches that the radio frequency is generated by coils (Par. 3, ‘More particularly, treatment of prostate and colon cancer by adjunctive hyperthermia can be accomplished with modification to, for example, endorectal coils provided by MEDRAD, Inc. ("MEDRAD")’), but fails to teach wherein the treatment energy comprises a radio frequency between approximately three to six megahertz, a duty cycle of between approximately 2.5% and 5%; or wherein the radio frequency is generated with coils having a radii between approximately 2mm and 10 cm and between approximately 13 and 57 amp turns.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Misic by .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10219947 (‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely a broader recitation of the patent claims. As a matter of example the following is a comparison between application claim 1 and claim 1 of ‘947. 
Application claim 1
‘947 claim 1
1. A process for heat treating biological tissue, comprising the steps of:
providing a plurality of energy emitters formed into an array; generating 




applying the treatment energy to target tissue;


wherein the treatment energy has energy and application parameters selected so as to raise the target tissue temperature sufficiently to create a therapeutic effect while maintaining an average temperature of the target tissue over several minutes at or below a predetermined temperature so as to not destroy or permanently damage the target tissue.



generating a plurality of radiant treatment beams from a plurality of micropulsed diode lasers, 

wherein the plurality of radiant treatment beams comprise individual treatment beams having different predetermined wavelengths; separately passing each of the plurality of radiant treatment beams through respective optical lenses to optically shape the treatment beams; and 


simultaneously applying the plurality of radiant treatment beams to at least a portion of the retina so as to effect retinal photostimulation thereof;


 wherein the plurality of treatment beams have a wavelength between 532 nm and 1300 nm, a duty cycle of less than 10%, an exposure duration of 500 milliseconds or less, and a power or intensity of 100 watts to 590 watts per square centimeter, to produce true subthreshold photocoagulation in the retinal tissue without permanently damaging the retinal tissue.


Claims 1, 4-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9962291 (‘291). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely a broader recitation of the patent claims. 
As a matter of example the following is a comparison between application claim 4 and claim 1 of ‘291. 

‘291 claim 6 (Note that the claim limitations are presented out of order to better correspond to application claim limitations)
4. A process for heat treating biological tissue, comprising the steps of:
providing a plurality of energy emitters formed into an array; 


generating treatment energy from the plurality of emitters; and 




applying the treatment energy to target tissue;


wherein the treatment energy has energy and application parameters selected so as to raise the target tissue temperature sufficiently to create a therapeutic effect while maintaining an average temperature of the target tissue over several minutes at or below a predetermined temperature so as to not destroy or permanently damage the target tissue,


wherein during an interval of time, comprising less than one second, between applications of energy applied to a first area of the target tissue, 
applying treatment energy to a second area of the target tissue sufficiently spaced apart from the first area of the target tissue to avoid thermal tissue damage of the target tissue.

glaucoma, comprising the steps of: 

‘wherein the generating step comprises the step of generating the plurality of laser light beams from a plurality of pulsed lasers having different wavelengths.’


generating a plurality of spaced apart pulsed laser light treatment beams, each having parameters to provide therapeutic effect to retinal tissue without permanently damaging the retinal tissue, wherein the parameters comprise an intensity of 100-590 watts per square centimeter, a pulse length of 500 milliseconds or less, a wavelength between 532 nm and 1300 nm and a duty cycle of 5% or less; 

simultaneously applying the plurality of laser light treatment beams to a first treatment area of retinal tissue of an eye having glaucoma; 


‘without permanently damaging the retinal tissue’









simultaneously reapplying the plurality of laser light treatment beams to the first treatment area after an interval of time during a single treatment session, wherein the interval of time is between 1 and 3 milliseconds; and 



simultaneously applying the plurality of laser light treatment beams to a second treatment area of the retina spaced apart from the first treatment area during the interval of time, 

wherein the first treatment area or the second treatment area includes foveal tissue of the eye.


Claims 1, 4-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10278865 (‘865). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely a broader recitation of the patent claims. 
The comparison of application claim 4 and claim 1 of ‘865 is substantially similar to that presented with respect to ‘291 and therefore will not be reiterated. 
Claims 1, 4-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10307294
 (‘865). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely a broader recitation of the patent claims. 
The comparison of application claim 4 and claim 4 of ‘865 is substantially similar to that presented with respect to ‘291 and therefore will not be reiterated.

Allowable Subject Matter
Claims 3, 6, 8/3-11/3, 13/3, 15/3-16/3, 15/4-16/4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794